Case: 16-17586   Date Filed: 08/10/2017   Page: 1 of 5


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 16-17586
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 1:16-cr-20373-JAL-3



UNITED STATES OF AMERICA,

                                                           Plaintiff-Appellee,


                                  versus

SKIDE FELIX,

                                                        Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                            (August 10, 2017)

Before MARCUS, WILSON, and ROSENBAUM, Circuit Judges.

PER CURIAM:
               Case: 16-17586      Date Filed: 08/10/2017     Page: 2 of 5


      Skide Felix appeals his total 61-month sentence, imposed at the low-end of

the advisory guideline range, after pleading guilty to one count of conspiracy to

commit access device fraud, in violation of 18 U.S.C. § 1029(b)(2), one count of

use of unauthorized access devices, in violation of 18 U.S.C. § 1029(a)(2), and one

count of aggravated identity theft, in violation of 18 U.S.C. § 1028A(a)(1). The

district court sentenced Felix to 37 months each as to Counts 1 and 4, to be served

concurrently, and 24 months as to Count 7, a mandatory consecutive sentence. On

appeal, Felix argues that his sentence is substantively unreasonable. After careful

consideration of the record and the parties’ briefs, we affirm.

      Between November 2015 and February 2016, Felix and his codefendant

stole $12,026 using fraudulent credit cards and 1,127 pieces of personal identifying

information and fraudulent credit-card making equipment were found in Felix’s

home. Felix argues that his 61-month sentence is substantively unreasonable

because the district court failed to correctly weigh the 18 U.S.C. § 3553(a) factors

in light of the disparity between the actual loss amount of $12,026 and the intended

loss amount more than $600,000.1 Felix also argues that the district court failed to

give enough weight to his history and characteristics, including his age, lack of

significant prior criminal history, lack of substantial financial gain from the crime,

and his remorse.

1
 Per USSG § 2B1.1, comment. N.3(F)(i) each access device found carried a minimum loss
amount of $500.
                                            2
              Case: 16-17586     Date Filed: 08/10/2017    Page: 3 of 5


      We review “the reasonableness of a sentence [imposed by the district court]

under a deferential abuse of discretion standard.” United States v. Alvarado, 808
F.3d 474, 496 (11th Cir. 2015). We “first ensure that the district court committed

no significant procedural error,” such as improperly calculating the guideline range

or inadequately explaining the chosen sentence. See Gall v. United States, 552
U.S. 38, 51, 128 S. Ct. 586, 597 (2007). We then “consider the substantive

reasonableness of the sentence imposed,” taking into account the totality of the

circumstances and the § 3553(a) factors. Id. The party challenging the

reasonableness of the sentence “bears the burden of showing that it is unreasonable

in light of the record and the § 3553(a) factors.” Alvarado, 808 F.3d at 496.

      The district court must impose a sentence “sufficient, but not greater than

necessary to comply with the purposes” listed in 18 U.S.C. § 3553(a)(2), including

the need to reflect the seriousness of the offense, promote respect for the law,

provide just punishment for the offense, deter criminal conduct, and protect the

public from the defendant’s future criminal conduct. See 18 U.S.C. § 3553(a)(2).

In imposing a particular sentence, the district court must also consider the nature

and circumstances of the offense, the history and characteristics of the defendant,

the kinds of sentences available, and the applicable guideline range. 18 U.S.C.

§ 3553(a)(1), (3)–(4).




                                          3
               Case: 16-17586     Date Filed: 08/10/2017    Page: 4 of 5


      “The weight accorded to any given § 3553(a) factor is a matter within the

district court’s discretion and this Court will not substitute its judgment in

weighing the relevant factors.” Alvarado, 808 F.3d at 496. Nevertheless, a district

court imposes a substantively unreasonable sentence when it “(1) fails to afford

consideration to relevant factors that were due significant weight, (2) gives

significant weight to an improper or irrelevant factor, or” (3) commits a clear error

in judgment by balancing proper factors unreasonably. United States v. Irey, 612
F.3d 1160, 1189 (11th Cir. 2010) (en banc).

      We ordinarily expect a sentence imposed within the guideline range to be

reasonable. Alvarado, 808 F.3d at 496. Additionally, a sentence imposed well

below the statutory maximum penalty is another indicator of a reasonable sentence.

See United States v. Gonzalez, 550 F.3d 1319, 1324 (11th Cir. 2008) (per curiam).

      We conclude that the district court did not abuse its discretion in balancing

the § 3553(a) factors. The district court explicitly considered the mitigating factors

Felix presented, but found that they were outweighed by other § 3553(a) factors.

The court specifically noted that the presence of an embosser machine and an

encoder, combined with the seriousness of the crime and the need for deterrence

justified Felix’s sentence.

      Additionally, Felix’s sentence of 37 months for Counts 1 and 4 was at the

low-end of the guideline range, the kind of sentence we ordinarily expect to be


                                           4
              Case: 16-17586     Date Filed: 08/10/2017   Page: 5 of 5


reasonable. Alvarado, 808 F.3d at 496. Moreover, the statutory maximums for

Counts 1 and 4 were five and ten years, respectively. Felix’s sentence of 37

months for Counts 1 and 4 falls well below the statutory maximum, suggesting

substantive reasonableness. Gonzalez, 550 F.3d at 1324. Felix’s total 61-month

sentence, including the mandatory 24-month consecutive sentence for Count 7,

was sufficient, but not greater than necessary to account for the purposes of the

§ 3553(a) factors. We affirm.

      AFFIRMED.




                                          5